 APF CARTING, INC. 73APF Carting, Inc. and Local 813, International Brotherhood of Teamsters, AFLŒCIO and Local 958, Laborers International Union of North America, AFLŒCIO, Party in Interest  New York Connecticut Waste Recycling, Inc. and Local 813, International Brotherhood of Team-sters, AFLŒCIO and Local 958, Laborers Inter-national Union of North America, AFLŒCIO, Party in Interest  APF Carting, Inc. and its alter ego Gem Enterprises, Inc. and Local 813, International Brotherhood of Teamsters, AFLŒCIO and Local 958, Labor-ers International Union of North America, AFLŒCIO, Party in Interest  Local 116, Production and Maintenance Employees Union and Local 813, International Brotherhood of Teamsters, AFLŒCIO.  Cases 2ŒCAŒ27220, 2ŒCAŒ27303, 2ŒCAŒ27476, 2ŒCAŒ27488, 2ŒCAŒ27507, 2ŒCAŒ27634, 2ŒCAŒ28135, 2ŒCAŒ28409, 2ŒCAŒ28897, and 2ŒCBŒ15927 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On April 2, 1999, Administrative Law Judge D. Barry Morris issued the attached decision. The Respondents filed exceptions, a supporting brief, and an answering brief. The General Counsel filed cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified below and to adopt the recommended Order as modified.2 As detailed in the judge™s decision, prior to May 19, 1994, Respondent APF Carting, Inc. (APF) was engaged in the business of sorting and carting waste material from its recycling transfer station in Mount Kisco, New York.  APF was owned and operated by Alan, Peter, and Emelia Ferraro3 and General Manager Gary Mueller.  APF™s machine operators, tractor-trailer drivers, and mechanics were represented by Local 813, International Brother-hood of Teamsters, AFLŒCIO (Local 813).                                                                                                                      1 The parties have excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d. Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). On December 2, 1993, APF signed a Conditional Sales Agreement with Respondent New York Connecticut Waste Recycling, Inc. (NYConn).  NYConn operated a transfer station in Danbury, Connecticut, and had a col-lective-bargaining agreement with Local 958, Laborers International Union of North America (Local 958) cover-ing certain of its employees at the Danbury station.  The sale to NYConn was conditioned on certain permits granted by the New York State Department of Environ-mental Conservation.  The following day, on December 3, 1993, Respondent Gem Enterprises, Inc. (Gem) was incorporated.  Emelia Ferraro and Gary Mueller were the owners and operators of Gem.  Thereafter, on May 1, 1994, in anticipation of the sale, Gem contracted with NYConn for the carting of waste material from the Mount Kisco facility, which pre-viously had been performed by APF drivers.  On May 11, Gem signed a collective-bargaining agreement with Local 958.  On May 19, APF was sold to NYConn, and the equipment formerly owned by APF was transferred to Gem.  The judge found, and we agree, that Respondents APF and Gem are alter egos.4  The judge further found that Respondents APF and Gem engaged in extensive viola-tions of Section 8(a)(1), (2), (3), and (5).  These viola-tions included bypassing Local 813 in January 1994 and directing APF employees to seek other employment if they wanted to continue membership in Local 813;5  3 Allan, Peter, and Emelia Ferraro are siblings.  As reflected in the record, all three were shareholders of APF Carting.  Alan and Peter were president and vice president, respectively, of APF. 4 In excepting to this finding, the Respondents argue, inter alia, that there is no evidence that Gem was created for an illegal purpose, i.e., to evade APF™s responsibilities under the Act.  The judge did not address whether Gem was created for such an illegal purpose and we also find it unnecessary to do so.  Although motive is a relevant consideration, the Board does not require that an illegal motive be established to find alter ego status.  See Dupont Dow Elastomers L.L.C., 332 NLRB 1071 fn. 1 (2000), and cases cited there.  See also Goodman Piping Products v. NLRB, 741 F.2d 10, 11 (2d Cir. 1984).  In agreement with the judge, we find that alter ego status has been established based on the relevant objective criteria, including substantially identical management, busi-ness purpose, operation, equipment, and ownership. The judge also found that APF and Gem constituted a single em-ployer.  We do not adopt this finding.  See NYP Acquisition Corp., 332 NLRB 1041 fn. 1 (2000), affd. sub nom. Newspaper Guild of New York Local 3, 261 F.3d 291 (2d Cir. 2001) (single-employer analysis is ap-plicable only where two ongoing businesses are coordinated by a com-mon master). 5 The General Counsel excepts to the judge™s dismissal of the allega-tion that Respondent APF also violated Sec. 8(a)(5) by refusing to engage in effects bargaining with Local 813 over the sale.  The judge 336 NLRB No. 4  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74withdrawing recognition from and refusing to bargain 
with Local 813 since May 1994;
6 refusing to furnish re-
quested information to Local 813 in June 1994 concern-

ing the relationship between APF and Gem; requesting 
employee Russell Bonds in May 1994 to withdraw mem-
bership from Local 813, instructing him to sign an au-
thorization card for Local 958
, and threatening him with 
discharge; distributing a Local 958 authorization card to 
employee William Hiltbrand in May 1994 and telling 
him and other employees that they ﬁhad to sign Local 
958 cardsﬂ;
7 and threatening to terminate employee Jef-
frey McBride in May 1994 if he did not sign a Local 958 
card, initially refusing to hire him when he failed to do 
so,8 and subsequently discharging him in January 1995 
because of his protected unio
n activities.  We also adopt 
these findings.
9                                                                                             
                                                           
found that APF offered to engage 
in effects bargaining but Local 813 
was unwilling to do so.  We adopt these findings. 6 The judge declined to find that Gem violated Sec. 8(a)(2) by rec-
ognizing Teamsters Local 958 because the complaint was not amended 
to allege this violation. The General Counsel excepts, contending that 
the matter was fully litigated.  We 
find it unnecessary to decide the 
matter in view of our finding that Ge
m, as an alter ego of APF, unlaw-
fully withdrew recognition of Local 
813.  Our remedy requiring Gem to 
bargain with Local 813 will effectivel
y preclude Gem from continuing 
to recognize Local 958. 
7 The judge dismissed the allegation that Respondent Gem subse-
quently discharged Hiltbrand because 
of his protected union activity in 
violation of Sec. 8(a)(3).  The judge found that the General Counsel 
failed to make an initial showing under 
Wright Line,
 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 445 U.S. 989 
(1982), that the discipline was mo
tivated by Hiltbrand™s protected 
activity, and that in any event Ge
m had established that Hiltbrand 
would have been discharged even 
in the absence of protected conduct 
for abusing equipment.  In affirmin
g the dismissal of this allegation, 
Member Liebman relies solely on the judge™s finding that Hiltbrand 
would have been discharged even absent his protected activity. 
8 Although the judge found in sec. II,A,12 of his decision that Re-
spondent Gem refused to hire McBrid
e, he failed to formally include 
this violation in his conclusions of law. We have therefore amended the 
conclusions of law to confor
m to the judge™s findings.  
9 The General Counsel excepts to the judge™s failure to find various 
additional violations of Sec. 8(a)(1
) and (2) of the Act by Respondents 
APF and Gem in accordance with the 
evidence adduced at the hearing.  
We find it unnecessary to pass on the General Counsel™s exception as 
the additional violations would be 
cumulative and would not affect the 
Order, remedy, or notice. 
The General Counsel also excepts 
to the judge™s dismissal of the 
8(a)(1), (2), (3), and (5) allegati
ons against NYConn.  The judge found 
that NYConn was not the legal successor to APF because NYConn 
subcontracted the hauling work to 
Gem prior to the sale, never per-
formed the trucking function at M
ount Kisco, and therefore had no 
reason to hire the former APF truckdrivers.  The judge found that al-

though NYConn did hire APF™s two remaining machine operators and 

mechanics as of the date of sale, they did not constitute a majority of 
the four employees who were hi
red by NYConn in those employee 
classifications.  Finally, the judge also found that NYConn™s president, 
James Gallante, did not distribute or
 urge employees to sign Local 958 
authorization cards.  We adopt the judge™s findings.  
Although finding that Gem violated Section 8(a)(3) by 
initially refusing to hire McBride in May 1994, the judge 
dismissed the allegation that Gem unlawfully refused to 
offer employment to other former APF employees who 
likewise declined to withdraw
 membership in Local 813.  
The judge so found because the General Counsel had 
failed to show that the other alleged discriminatees had 

applied for employment with Gem.  The General Coun-
sel excepts.  For the reasons discussed below, we find 
merit to those exceptions with respect to Gem™s failure to 
employ driver Robert Colarusso. 
As of the date of the conditional sales agreement be-
tween APF and NYConn, APF 
employed five driversŠ
Russell Bonds, Robert Colarusso, Donald Champlain, 
Jeffrey McBride, and Kevin Ryan.
10 On May 19, 1994, 
the day of the actual sale, Bonds, Colarusso, and 
McBride were APF™s only remaining drivers. Champlain 
had left APF on March 8, 1994, to work at Suburban 
Carting as a route driver. Ry
an also left APF and began working at Trottown Tran
sfer Company on May 16, 
1994.  In view of this evidence that Champlain and Ryan 

had left APF™s employment prior to the date that Gem 
began its operations, and absent any allegation that these 
employees were unlawfully te
rminated, we find that Gem 
was not obligated to offer 
these former APF employees 
driving positions. Of the remaining three drivers, the 
evidence shows that both Bonds and McBride were of-

fered driver™s jobs with Gem on the condition that they 
resign from the Union. Bonds complied and was hired, 
whereas McBride refused and was unlawfully denied 
employment.  
The sole remaining APF driver was Colarusso.
11  We 
find that, in dismissing the allegation that the Respon-
dents unlawfully failed to offer Colarusso employment, 
the judge erred in relying on Colarusso™s failure to for-
mally apply for a driver™s job with Gem.  As indicated 
above, Gem was APF™s alter ego and there was no hiatus 
in operations between APF and Gem.  Moreover, the 

record is replete with evidence that the Respondents, 
through Mueller, made clear to
 the APF drivers that they 
had to withdraw from Local 813 and sign up with Local 
 10 APF also employed Robert Brichta and Jeffrey Woodward as ma-
chine operators and Robert Mead as a mechanic. Since Gem only hired 
tractor-trailer drivers and not machine 
operators or mechanics, there is 
no basis to find the additional 8(a)(3
) violations alleged in the com-
plaint regarding these employees. In 
any event, the evidence shows that Woodward had left APF™s employment
 in April 1994 and that Brichta 
and Mead were hired by NYConn.  See fn. 9, supra. 
11 Although Colarusso had arranged to accept a job with another em-
ployer prior to his discharge by the Respondents, he remained as an 
active APF employee as of May 19, 1994. 
 APF CARTING, INC. 75958 to continue their employment.
12  In these circum-
stances, we find that by unlawfully conditioning contin-
ued employment on rejection of the employees™ bargain-
ing representative, the Respondents constructively dis-
charged Colarusso.  See 
Campbell-Harris Electric, 
263 
NLRB 1143 fn. 6 and 1149 (1982), enfd. 719 F.2d 292 

(8th Cir. 1983); 
Crawford Door Sales Co.
, 226 NLRB 
1144 (1976).  Accordingly, we find that the failure to 
employ Colarusso violated Section 8(a)(3) of the Act. 
AMENDED CONCLUSIONS OF LAW 
Substitute the following for paragraph 8 of the judge™s 
conclusion of law. 
ﬁ8.  By refusing to employ
 McBride and Colarusso and 
by subsequently discharging McBride for his union ac-
tivities, Respondents APF and Gem have engaged in 
unfair labor practices within the meaning of Section 
8(a)(3) and (1) of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, APF 

Carting and its alter ego Gem Enterprises, Inc., Mt. 
Kisco, New York, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraph 2(c) and 
reletter the subsequent paragraphs. 
ﬁ(c) Within 14 days from the date of this Order, offer 
Jeffrey McBride and Robert Colarusso immediate and 

full reinstatement to their former positions or, if such 
positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed. 
ﬁ(d) Make Jeffrey McBride and Robert Colarusso 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, in the 
manner set forth in the remedy section of the decision.ﬂ 
2. Substitute the following for relettered paragraph 
2(f). 
ﬁ(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
                                                          
 12 Although there is no clear evidence
 that Mueller stated this to Co-larusso directly, it is reasonable to
 infer under the circumstances that 
Colarusso would have heard about
 this unlawful condition from 
McBride and/or Hiltbrand.  In any even
t, it is clear that filing an appli-
cation with Gem would have been fut
ile if Colarusso failed to accede to 
the unlawful condition. 
 cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT state to empl
oyees that their employ-
ment is conditioned on their withdrawal of membership 
in Local 813, International Brotherhood of Teamsters, 
AFLŒCIO or on their joining Local 958, Laborers Inter-
national Union of North America, AFLŒCIO. 
WE WILL NOT threaten employees with discharge if 
they support Local 813 of if they refuse to withdraw 
membership in Local 813. 
WE WILL NOT threaten employees with discharge if 
they refuse to join Local 958. 
WE WILL NOT distribute Local 958 authorization 
cards to employees and urge them to sign the cards. 
WE WILL NOT refuse to hire employees and dis-
charge them for activities protected by Section 7 of the 
Act. WE WILL NOT refuse to r
ecognize and bargain with 
Local 813 as the exclusive representative of our employ-

ees in the appropriate unit with respect to wages, hours, 
working conditions, or other terms and conditions of 
employment of the employees and refuse to honor the 
collective-bargaining agreemen
t applicable to those em-
ployees. 
WE WILL NOT bypass Local 813 and deal directly 
with our employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76WE WILL, on request, bargain with Local 813 and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 All chauffeurs and helpers, bulldozer operators, ma-
chine drivers/operators and recycling truck drivers at all 
locations of Respondents, excluding guards and super-
visors as defined in the Act. 
 WE WILL comply with the terms and conditions of 
the collective-bargaining agre
ement between Respondent 
APF and Local 813, including making the appropriate 

payments, and make whole employees for any loss of 
earnings and other benefits resulting from their dis-
charges, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of this Order, 
offer Jeffrey McBride and R
obert Colarusso immediate 
and full reinstatement to their former positions or, if such 
positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or other rights 

and privileges previously enoyed. 
WE WILL make Jeffrey McBride and Robert Cola-
russo whole for any loss of earnings and other benefits 
resulting from their discharge, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-

charge of Jeffrey McBride and, WE WILL, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the discharge will not be used against him in any 
way. 
 APF CARTING, INC. AND GEM 
ENTERPRISES, INC. 
 Nancy K. Reibstein, Esq. 
and Katherine R. Schwartz, Esq., 
for 
the General Counsel. 
Steven B. Horowitz, Esq. (R
uderman & Glickman, P.C.), 
of Springfield, New Jersey, for Respondent (APF). 
Ira Drogin, Esq., 
of New York, New York, for Respondent 
(Gem). Edward F. Beane, Esq. (Keane & Beane), 
of White Plains, New York, for Respondent (NYConn). 
Sonja P. Fritts, Esq. (Cohen, Weiss & Simon), 
of New York, 
New York, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
D. BARRY MORRIS, Administrative Law Judge.  This case 
was heard before me in New York, New York, during 15 days 
of hearing beginning November 8, 1995, and concluding on 
July 2, 1998.  On numerous char
ges, which were filed, an 
amended consolidated complaint 
was issued on June 8, 1995.  
The consolidated complaint alle
ged that Respondents violated 
various sections of the National 
Labor Relations (the Act), as 
amended.  Respondents filed an
swers denying the commission 
of the alleged unfair labor practices. 
The parties were given full oppor
tunity to participate, pro-
duce evidence, examine and cross-examine witnesses, argue 
orally, and file briefs.  Briefs 
were filed by the parties on De-
cember 4, 1998. 
On the entire record of the case including my observation of 
the demeanor of the witnesses I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent, APF Carting, Inc. (APF), a New York corpora-
tion, with an office and place of
 business in Mount Kisco, New 
York, has operated a recycling tr
ansfer station in Mount Kisco 
and has been engaged in the sorting and carting of waste mate-
rial.  Respondent, New York Connecticut Waste Recycling, 
Inc. (NYConn), a corporation, with an office and place of busi-

ness in Danbury, Connecticut, has operated a recycling transfer 
station in Danbury, Connecticut, 
and Mount Kisco and has been 
engaged in the sorting of wa
ste material.  Respondent, Gem 
Enterprises, Inc. (Gem), a New York corporation, with an of-
fice and place of business in Bedford Hills, New York, has 
been engaged in the carting of waste material and brokerage of 
dumping.  Respondents have admitted and I find that they are 
employers engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  In addition, it has been admitted 
and I find that Local 813, International Brotherhood of Team-
sters, AFLŒCIO (Local 813 or 
the Union), Local 958, Laborers 
International Union of North America, AFLŒCIO (Local 958), 
and Local 116, Production and Ma
intenance Employees Union 
(Local 116) are labor organizati
ons within the meaning of Sec-
tion 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
1. The background 
Until May 19, 1994,
1 when APF sold its business to NY-Conn, APF operated a recycling 
transfer station in Mount 
Kisco, New York.  From this 
Mount Kisco transfer station, 
which APF occupied by virtue of a lease agreement with the 
village of Mount Kisco, APF engaged in the business of sorting 
and carting waste material.  Alan
 Ferraro and his brother Peter 
were president and vice president respectively of APF.  Gary 
Mueller was APF™s 
general manager. 
APF and Local 813 had a collective-bargaining relationship 
since the 1980s.  The parties™ last collective-bargaining agree-
ment was effective by its 
terms from November 1, 1990, 
through November 30, 1993.  The 
contract covered the bargain-
ing unit consisting of chauffeurs 
and helpers, bulldozer opera-
tors, machine drivers/operators, a
nd recycling truckdrivers.  As 
of December 1993 APF employed the following bargaining 

unit employees, two machine ope
rators (Robert Brichta and Jeffrey Woodward), five tractor-trailer drivers (Russell Bonds, 

Jeffrey McBride, Robert Colarusso, Donald Champlin, and 
                                                          
 1 All dates refer to 1994 unless otherwise specified. 
 APF CARTING, INC. 77Kevin Ryan), and one mechanic (R
obert Mead).  As of May 19, 
when the sale of APF took place APF employed the following 
bargaining unit employees:  One 
mechanic (Robert Mead), one 
machine operator (Robert Bricht
a) and two truckdrivers (Jef-
frey McBride and Russell Bonds). 
NYConn operated a transfer station in Danbury, Connecticut, 
where it was engaged in the sort
ing and carting of waste mate-
rial.  James Galante is president and owner of NYConn and 
Thomas Milo is secretary and owner of the corporation.  On 
December 2, 1993, APF and NYConn signed a Conditional 
Sales Agreement.  By letter dated December 10, 1993, Allan 
Ferraro wrote to Michael Lieber, counsel to Local 813, that 
ﬁAPF Carting has entered into a conditional sales contract with 
NYConn, Recycling which would in effect transfer all of the 
company™s business to them.ﬂ  The letter further stated, ﬁ[W]e 
offer to meet with you at your convenience to discuss the affect 
[sic] of that contract
 upon our unit employees.ﬂ 
In early January 1994, Local 813 Business Agent Marcello 
Mastropietro visited the Mount 
Kisco station and told several 
employees that APF was selling 
its business to NYConn.  Mas-
tropietro distributed NYConn job 
applications for the employ-
ees to complete and for the Unio
n to submit to NYConn.  Later 
that day, Mueller called a meeting with the APF drivers.  Rus-
sell Bonds, one of the drivers present, testified that he asked 
Mueller about Local 813 and that
 Mueller replied that ﬁNY-
Conn had their own Local, which was 958.ﬂ 
Gem was incorporated on December 3, 1993, the day after 
APF and NYConn entered into the Conditional Sales Agree-
ment.  Emelia Ferraro, the sister of Allan and Peter, is the presi-
dent of Gem and Mueller is the vice president.  Emelia and 
Mueller are the sole shareholders of Gem.  On May 1, NYConn 
and Gem entered into a subcontracting agreement for Gem to 
perform the trucking portion of th
e former APF business.  On 
May 11, Gem signed a collective
-bargaining agreement with 
Local 958.  On May 19, the equi
pment formerly owned by APF 
and sold to NYConn was transferred to Gem. 
2.  Alter ego and single employer 
The complaint alleges that Gem is the Alter Ego of APF and 
that APF and Gem constitute a single employer.  In 
Crawford Door Sales Co., 226 NLRB 1144 (1976), the Board stated the 
following criteria for establishing alter ego status: 
 Clearly each case must turn on its own facts, but generally we 
have found alter ego status where the two enterprises have 
ﬁsubstantially identicalﬂ manage
ment, business purpose, op-
eration, equipment, customers, and supervision, as well as 
ownership. 
 Not all of these indicia need be present.  
Blake Construction 
Co., 245 NLRB 630, 634 (1979), enf. granted in part and de-
nied in part on other grounds 663 F.2d 272 (D.C. Cir. 1981); 
E. G. Sprinkler Corp
., 268 NLRB 1241, 1243 (1984), enfd. sub 
nom. Goodman Piping Products v. NLRB,
 741 F.2d 10 (2d Cir. 
1984); Walton Mirror Works,
 313 NLRB 1279, 1283Œ1284 (1994).  The Board has held th
at common ownership is estab-lished if both companies are owned by members of the same 

family.  
J. M. Tanaka Construction
, 249 NLRB 238, 241 fn. 29 
(1980), enfd. 675 F.2d. 1029 (9th Cir. 1982); 
Superior Export 
Packing Co., 284 NLRB 1169, 1170 (1987); 
Walton Mirror Works, 
supra, 313 NLRB at 2184. 
I find that all of the legal criteria have been satisfied.  Muel-
ler was general manager of APF a
nd is vice president of Gem.  
I credit Bonds™ testimony, who app
eared to me to be a credible 
witness, that Emelia Ferraro re
gularly assigned work at APF.  
Emelia is president of Gem. 
 The operation and business pur-
pose of the Companies were the same.  Indeed, at the meeting 
at the board of trustees of the Village of Mount Kisco held on 
March 21, 1994, it was stated 
that ﬁthe old APF operation would be moving back to Mount
 Kisco.ﬂ  Mueller conceded 
that with respect to the Hartford Burn Plant, Gem was working 
on a APF letter of credit until
 August 1994.  With respect to 
equipment, Gem used the same equipment that APF used.  The 
record contains the bills of sale from NYConn to Gem of the 
Peterbilt Tractors, which were executed contemporaneously 
with the sale of the equipment by APF to NYConn.  With re-
spect to ownership, APF wa
s owned by Allan and Peter 
Ferraro.  The record contains two agreements, which refer to 

the principals of APF as Allan, Peter, and Emelia Ferraro.  
Emelia was a major shareholder of Gem.  As stated above, the 
Board has held that common owne
rship is established if both 
companies are owned by members of the same family.  See 

Walton Mirror Works, 
supra.  Accordingly, I find that Gem is 
the alter ego of APF. 
The complaint also alleges that APF and Gem constitute a 
single employer within the meaning of the Act.  The criteria 
that the Board normally looks to in deciding whether nominally 
separate businesses ma
y be regarded as a single employer are 
common management, common owne
rship, centralized control 
of labor relations, and interrelation of operations.  See 
Mer-chants Iron & Steel Corp
., 321 NLRB 360 fn. 1 (1996).  For the 
same reasons stated above for fi
nding that Gem is the alter ego 
of APF, I find that the two corp
orations constitute a single em-
ployer. 
3.  Request for effects bargaining 
The complaint alleges that since December 1993, the Union 
requested that APF engage in e
ffects bargaining and that APF 
refused to do so in violation of Section 8(a)(1) and (5) of the 
Act.  By letter dated Decembe
r 10, 1993, Allan Ferraro, presi-
dent of APF, wrote to Michael Lieber, general counsel of Local 
813, as follows: 
 APF Carting Inc. has entered into
 a conditional sales contract 
with NYConn Recycling which would in effect transfer all of 
the company™s business to them.  We believe that the condi-
tions of that contract will be met in the future and the sale will 
become effective.  Because of that belief, we offer to meet 
with you at your convenience to 
discuss the affect [sic] of that 
contract upon our unit employees. 
 On February 4, Lieber wrote to Sanford Pollack, counsel to 
APF, requesting that the parties meet to negotiate a renewal 

collective-bargaining agreement.  Lieber pointed out that he 
had not as yet been provided a copy of the Conditional Sales 
Agreement.  Lieber testified that he received the copy of the 
Conditional Sales Agreement on February 10.  Lieber further 
testified that Pollack had ﬁfrom the beginning wanted to pro-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78ceed with effect bargaining as opposed to bargaining for a re-
newal collective-bargaining agreement.ﬂ  Lieber stated that the 
Union instead ﬁwanted to negotiate a successor collective-
bargaining agreement with APF.ﬂ  Lieber testified, ﬁI wasn™t 
looking to have an effects bargain,
 because I didn™t think it was 
the type of situation that required an effects bargain.  I was 

looking to bargain over a succe
ssorship and not effects bar-gain.ﬂ2  By letter dated June 13, 1994, Pollack informed Lieber 
that APF ﬁ[R]emains willing to discuss the effects of our dis-
continuance of operations.ﬂ 
As pointed out above, the comp
laint alleges that since De-
cember 1993, APF refused to enga
ge in effects bargaining re-
garding its decision to sell its business to NYConn.  The record 
clearly indicates, however, that 
APF offered to engage in ef-
fects bargaining.  Lieber testified however, that the Union was 
unwilling to engage in effects bargaining and only wanted to 
bargain over a successor agreement.  Accordingly, I find that 
the General Counsel has not show
n that APF refused to engage 
in effects bargaining and, therefore, the allegation is dismissed. 
4.  Bypassing the Union 
The complaint alleges that in January 1994 Mueller bypassed 
the Union and dealt directly with APF™s employees by directing 
and encouraging them to seek other employment if they wanted 
to continue membership in the Union, in violation of Section 
8(a)(1) and (5) of the Act. 
In early January 1994, Mastropi
etro visited the Mount Kisco 
transfer station and told several employees that APF was selling 
its business to NYConn.  Mastropietro distributed NYConn job 
applications for the employees to
 complete and for the Union to 
submit to NYConn.  Realizing th
at the employees had heard 
about the APF sale, Mueller conv
ened a meeting later that day 
with APF drivers in the APF garage.  Donald Champlin, one of 
the APF drivers, who appeared to 
me to be a credible witness, 
testified that Mueller told the drivers that ﬁwe all better go out 

and find another job because 
NYConn was taking over and you 
know that NYConn had her own 
Union, which was 958.ﬂ  
Champlin further testified that Mueller told them ﬁ[I]f we had 

any NYConn applications, please gi
ve them to him, and he 
would see that they got to NYConn.  Because if you gave them 
to the Union, you know, nothing would probably happen with 
them.ﬂ   
I credit Champlin™s testimony 
and find that by dealing di-
rectly with the drivers Res
pondent unlawfully bypassed the 
Union and failed in its duty to bargain exclusively with the 

Union, in violation of Section 8(
a)(1) and (5) of the Act.  See 
E. I. du Pont & Co
., 311 NLRB 893, 919 (1993); Leisure Knoll 
Assn., 
327 NLRB 327 (1999). 
5.  Successorship 
The General Counsel contends 
that NYConn is the legal suc-cessor to APF.  Accordingly, the complaint alleges that NY-
Conn refused to recognize Loca
l 813 as the exclusive collec-
                                                          
 2 The
 General Counsel has moved to correct LL. 11Œ12, p. 206 (Feb-
ruary 2, 1998) of the transcript.  The General Counsel™s motion is 
granted.  The transcript shall read 
ﬁAPF was prepared to meet to effects 
bargain.ﬂ 
tive-bargaining representative of the NYConn unit and has 
failed to offer employment to the former APF unit employees. 
On December 2, 1993, NYConn entered into a Conditional 
Sales Agreement to purchase the 
assets of APF at the Mount 
Kisco transfer station.  This 
asset sale was conditioned on the Village of Mount Kisco™s approval of the assignment and the 
issuance to NYConn of a permit to operate the transfer station 
by the New York Stat
e Department of Environmental Conser-
vation (DEC).  These condition
s were not satisfied until May 1994.  Prior to the sale, which was consummated May 19, NY-
Conn decided that the transportation of solid waste would be 
subcontracted to Gem.  NYConn 
never performed the trucking 
function in Mount Kisco and therefore did not hire any tractor-
trailer drivers.  It is well settled that a ﬁpurchasing employer is 
not obligated to hire the selling company™s work force and that 
only the refusal to hire for a discriminatory motive is unlaw-
ful.ﬂ  Shortway Surburban Lines,
 286 NLRB 323 (1987), enfd. 
862 F.2d 309 (3d Cir. 1988).  In analyzing whether an em-

ployer™s hiring practices were 
discriminatorily motivated, the 
Board applies the traditional Wright Line analysis.  
New Breed 
Leasing Corp., 317 NLRB 1011, 1022 (1995).  The complaint 
alleges that since February 
1994, NYConn refused to offer 
employment to APF™s tractor-trailer drivers.  The necessary 
approvals for the sale of the assets of APF to NYConn did not 
take place until May 1994.  Until then NYConn was not obli-
gated to, nor could it have offered employment to the former 
APF employees.  By the time the sale was consummated NY-
Conn had decided to subcontract the hauling work to Gem.  
Accordingly, it had no reason to hire APF™s former tractor-
trailer drivers.  I believe that 
the General Counsel
 has not made a prima facie showing sufficient 
to support the inference that 
NYConn™s refusal to hire the former APF tractor-trailer drivers 
was because of their membership in Local 813.  Accordingly, 
the allegation is dismissed.  See 
Wright Line, 251 NLRB 1083, 
1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982). 
As stated in 
Harbert International Services, 
299 NLRB 472, 
475 (1990):  It is settled law under the Board™s and Court™s traditional test 
that when a new employer takes over the business of a for-
merly unionized operation and does so with a substantial and 
representative complement of bargaining unit employees, a 
majority of whom had been si
milarly employed by the prede-
cessor, the new employer will be considered a ﬁsuccessor em-

ployerﬂ and will inherit certain of the predecessor™s bargain-
ing obligations. 
 See 
NLRB v. Burns Security Services,
 406 U.S. 272 (1972); 
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 275 (1987). 
NYConn™s payroll records establish that as of the payroll pe-
riod ending May 25, NYConn employed one mechanic, Robert 

Mead, and three machine operators, Robert Brichta, William 
Magrino, and Scott Edwards.  Two of the four bargaining unit 
employees, Mead and Brichta, were former APF employees.  
The other two were not.  Inasmuch as NYConn did not hire a 
majority of former APF employees I find that NYConn is not 
the legal successor to APF.  Accordingly, the allegation that 
 APF CARTING, INC. 79NYConn unlawfully refused to 
recognize and bargain with 
Local 813 is dismissed.
3 6.  Alleged violations by Mueller in May 1994 
In May 1994, Mueller had a conversation with Bonds.  
Mueller told Bonds that he and 
Emelia Ferraro were forming a 
company called Gem Enterprises and Mueller offered Bonds a 
job at Gem.  I credit Bonds testimony that Mueller told him that 
he would, ﬁ[H]ave to get a withdrawal card from 813 and join 
Local 958.ﬂ  I also credit Bonds testimony that Mueller told 
him, ﬁI could not cause any problems with any of the guys that 
he was going to get, as far as ot
her employees, as far as trying 
to get them into 813, or he will fire me and I will have noth-
ing.ﬂ  Bonds met again with Mueller on the day that the sale 
was consummated.  Mueller told
 Bonds that he and Emelia Ferraro were now in business as Gem Enterprises and that 
Bonds could start working for them the following Monday.  I 
credit Bond™s testimony that Mue
ller told him he would have to 

get a withdrawal card from Local 813 to continue working for 
Gem.  Bonds met again with Mueller approximately 1 week 
later.  I credit Bonds testimony th
at at that time Mueller told him that ﬁI™d have to sign a 958 card for Local 958.ﬂ  Bonds 
signed the authorization card for Local 958 but omitted the date 
pursuant to Mueller™s instruction. 
By requesting that Bonds withdraw membership from Local 
813 and join Local 958 and by threatening him with discharge, 
I find that Respondent, through Mueller, violated Section 
8(a)(1) of the Act.  In addition, by Mueller instructing Bonds to 
sign an authorization card for Local 958 and by him advising 
Bonds the manner in which to sign the card Respondent vio-
lated Section 8(a)(2) of the Act.  See 
Citywide Service Corp
., 
317 NLRB 861, 876Œ877 (1995). 
7.  NYConn™s alleged distribution of authorization cards
 The complaint alleges that on 
May 18, 1994, James Gallante, 
president of NYConn, distributed Local 958 authorization cards 
to the employees at the Mount Kisco transfer station and urged 
them to sign the cards.  Mead testified that on May 18, Fiorello 

introduced him to a representative from Local 958 and they 
asked himself and Brichta to sign authorization cards.  Brichta 
testified that no NYConn representative introduced him to a 
Local 958 representative but instead that the Local 958 repre-
sentative introduced himself and told Brichta that ﬁhe has cards 
for us to sign.ﬂ  I credit Bric
hta™s testimony and find that the 
General Counsel has not shown by a preponderance of the evi-

dence that any NYConn representative distributed Local 958 
authorization cards to employees
 on May 18, and urged them to 
sign the cards.  Accordingly, the allegation is dismissed. 
8.  Request for information 
The complaint alleges that since June 22, the Union has re-
quested that APF furnish it with information concerning the 
ownership status of APF™s equipment but that APF has refused 
to furnish the information.  By 
letter dated June 22, Lieber re-
quested that APF supply the Union with documentation as to 
                                                          
                                                           
3 The complaint alleges that NYConn™s recognition of Local 116 
was unlawful since it was required to bargain with Local 813.  In view 
of my finding that NYConn was not required to bargain with Local 
813, the allegation is dismissed. 
the status of the APF equipment.  Specifically, Lieber asked for 
documentation concerning what arrangements were made for 
the tractor-trailers and bulldozers.  Lieber testified that he 
needed the information because he believed that Gem was an 
alter ego
 of APF and ﬁwanted to find out what happened to the 
trucks.ﬂ  The parties met for a negotiating session on July 11.  

Lieber again requested the documentation.  He credibly testi-
fied, ﬁI advised Mr. Pollack that I needed the information that I 
had requested in order for me to determine . . . whether or not 
Gem was a separate, ne
w company or whether it was an alter
 ego.ﬂ  Pollack refused to turn over the information and told 
Lieber, ﬁ[D]o what you have to do, let the NLRB make the 
ruling.ﬂ  I find that APF™s refusal to furnish the Union with the 
requested information constitutes a violation of Section 8(a)(1) 
and (5) of the Act.  See 
Brisco Sheet Metal
, 307 NLRB 361 (1992). 9.  Gem™s withdrawal of recognition 
The complaint alleges that since May 1994, Gem has with-
drawn recognition from Local 813 and has refused to recognize and bargain with Local 813 as the exclusive bargaining repre-
sentative of the Gem unit, in vi
olation of Section 8(a)(1) and (5) of the Act.  On May 11, Gem entered into a collective-
bargaining agreement with Local 
958.  It is undisputed that 
Local 813 was the exclusive bargaining representative of an 

appropriate unit of APF™s employees.  On May 24, Lieber 
wrote to Mueller demanding that Gem recognize and bargain 
with Local 813.  By letter dated May 31, Sanford Pollack, 

Counsel to Gem, wrote to Lieber, ﬁ[W]e do not agree with your 
conclusion with regard to the successorship issue.ﬂ  Inasmuch 
as I have found that Gem is the alter ego of APF, I find that Gem™s withdrawal of recognition from Local 813 constitutes a 

violation of Section 8(a)(1) and (5) of the Act.
4  See 
Citywide 
Service Corp
., supra. 
10.  McBride discharge 
Jeffrey McBride was employ
ed by APF from March 1991 
until APF was sold to NYConn on May 19.  McBride began 

working for Gem as a part-time employee in August 1994, and 
in late August or early September 1994 he was hired by Muel-

ler as a full-time tractor-trailer driver.  McBride testified that in 
early January 1995, all the Gem employees signed Local 813 
authorization cards.  The evening after the employees signed 
the Local 813 authorization cards Mueller telephoned McBride 
at his home.  Mueller told McBride, ﬁ[W]e have to talk, we 
have to meet.  You guys signed cards.ﬂ  They met the following 
day.  I credit McBride™s testimony that Mueller told him, 
ﬁ[Y]ou signed these guys up 813 . . . I can™t believe you just f- 
everybody™s job.ﬂ  At the same conversation Mueller also told 
McBride that he, ﬁ[S]tabbed him in the back,ﬂ and they con-
cluded the conversation by Muel
ler telling McBride, ﬁ[Y]ou 
have to work on Monday and we™ll take it from there.ﬂ  As they 
 4 The General Counsel has requested that I find, sua sponte, that 
Gem violated Sec. 8(a)(2) by recognizing Local 958.  I decline to do so 
inasmuch as the complaint was not amended to allege this violation and 
Respondent was given no opportunity 
to contest the allegation.  See 
Medin Realty Corp
., 307 NLRB 497, 503 (1992); 
Citywide Service 
Corp., 
supra, 317 NLRB at 879. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80left the restaurant where they had been meeting Mueller told 
McBride, ﬁ[H]e™s gonna  park the trucks and in a year after this 
all blows down he™ll hire more guys and he™ll get them in 958, 
that there™s no way he™s gonna go with 813.ﬂ  On the following 
Monday, January 9, 1995, after McBride delivered his first load 
on the way back to the transfer station the clutch in his truck 
broke.  When McBride returned to the transfer station Mueller 
told him, ﬁ[N]ow that the truck is broken, that he™s not going to 
fix the truck and now I™m laid off.ﬂ  Mueller was unhappy with 
McBride having signed the authorization card for Local 813.  
Very soon thereafter, McBride was laid off.  I find that the 
General Counsel has made a prima
 facie showing sufficient to 
support the inference that protected conduct was a motivating 
factor in Gem™s decision to lay off McBride.  See 
Wright Line, supra, 251 NLRB at 1089. 
Mueller stated that the reason for laying off McBride was 
that Gem had no spare truck at the time and he did not know 
how long it would take to repair the truck.  I credit McBride™s 
testimony that it was Mueller™s practice that if a driver™s truck 
was being repaired Mueller would 
have the driver work a night 
shift hauling refuse to Hartford, Connecticut, where the landfill 

was open until 3 a.m.  Mueller te
stified that when a truck was 
out of commission for several da
ys an employee would take 
vacation or sick days.  Mueller admitted that he did not recall 
McBride to work, even though after McBrides alleged layoff, 
Mueller hired a new driver.  In addition, Mueller admitted that 
after the truck was repaired he did not recall McBride to work 
for Gem.  I find that Gem has 
not satisfied its burden of demon-
stating that the ﬁsame action would have taken place even in the 

absence of the protected conduct.ﬂ
  Accordingly, I find that on 
January 9, 1995, Gem di
scharged McBride in violation of Sec-
tion 8(a)(1) and (3) of the Act. 
11.  Hiltbrand discharge 
William Hiltbrand was employed by Gem as a tractor-trailer 
driver on May 9, 1994.  I credit Hiltbrand™s testimony that on 
May 19, 1994, the day of the APF sale, Mueller gave him a 
Local 958 authorization card to sign and told Hiltbrand and the 
other employees that they ﬁhad to sign 958 cards.ﬂ  I also credit 
Hiltbrand™s testimony that at the same time Mueller asked 
McBride if he was going to sign the Local 958 card, at which 
time McBride said that he would not.  At that point Mueller 
told McBride, ﬁ[W]ell, I guess you™re terminated.ﬂ I find that 
Mueller™s having distributed aut
horization cards on behalf of a 
union constitutes a violation of S
ection 8(a)(2) of the Act.  See 
Citywide Service Corp
., supra, 317 NLRB at 877.  In addition, 
Mueller™s threat to McBride that he would be terminated if he 

did not sign an authorization card for Local 958 constitutes a 
violation of Section 8(a)(1) of the Act. 
Mueller discharged Hiltbrand on March 9, 1995.  Hiltbrand 
testified that the only reason Mueller gave for terminating him 
was for ﬁequipment abuse.ﬂ  I credit Mueller™s testimony that 
Hiltbrand had previously stranded a driver and was warned 
about his conduct, had run out of fuel by failing to check the 
gas gauge and had once had a blown air line and failed to fol-
low the proper procedures and had not reported the problem to 
Mueller.  In late April or ea
rly March 1995, Hilt
brand was sent to haul a load of refuse to the Westfield, Massachusetts land-
filll.  When he arrived he could not offload the trailer and he 
noticed smoke coming from beneat
h the tractor.  Mueller be-
lieved that Hiltbrand had neg
ligently allowed an expensive 
hydraulic pump to be burned.  Mueller told Hiltbrand that if 
Mueller learned that Hiltbrand 
negligently destroyed the pump, 
Hiltbrand would be fired.  Muelle
r showed the pump to Mead.  
I credit Mueller™s testimony that Mead told him ﬁthis guy drove 

with his pump engaged.ﬂ  I am
 making no finding whether in 
fact Hiltbrand drove with the cl
utch engaged.  I do, however, 
credit Mueller™s testimony that he believed that Hiltbrand 
abused the equipment and he discharged him for that reason. 
I do not believe that the Gene
ral Counsel had made a prima facie showing sufficient to support the inference that protected 
conduct was a motivating factor in Gem™s decision to discharge Hiltbrand.  Hiltbrand signed the Local 813 authorization card 
approximately 2 months prior to 
his discharge.  He signed it 
together with other employees 
who were not discharged.  Had 
Mueller wanted to terminate Hiltbrand because of his activity 
on behalf of Local 813, he woul
d have done so much sooner, similar to the timing that was used in discharging McBride.  
Even, however, if it were deemed
 that the General Counsel has 
made a prima facie showing, I believe that because of the 
equipment abuse, Respondent Ge
m has satisfied its burden of 
showing that ﬁthe same action would have taken place even in 

the absence of the protected conduct.ﬂ  
Wright Line, supra, 251 
NLRB at 1089. 12.  Gem™s alleged failure to offer employment to former 
APF employees 
The complaint alleges that 
since May 1994, Gem failed to 
offer employment to former 
APF unit employees, including 
McBride, Woodward, Colarusso, and Brichta.  I credit Mc-
Bride™s testimony that in May 1994 Mueller told him that he 
obtained the exclusive contract to haul out of APF™s yard and 
that ﬁI would have to take a withdrawal from 813 if I wanted to 
come to work for him.ﬂ  McBride did not accept the offer.  I 
find that Gem™s refusal to hire McBride unless he withdrew 

from Local 813 constitutes a violation of Section 8(a)(1) and 
(3) of the Act.  See
 C. J. Rogers Transfer, 300 NLRB 1095, 1100Œ1101 (1990), enfd. 936 F.2d 279 (6th Cir. 1991).  With 

respect to Woodward, Colaruso, and Brichta, no adequate 
showing has been made that they applied for employment with 
Gem.  Accordingly, the allegations with respect to them are 
dismissed. 
CONCLUSIONS OF LAW 
1. Respondents APF Carting, 
Inc., and Gem Enterprises, 
Inc., constitute a single employer and Gem is the alter ego of 
APF. 
2. Respondents APF, Gem, 
and New York Connecticut Waste Recycling, Inc. are employers engaged in commerce 
within the meaning of Section (2), (6), and (7) of the Act. 
3. Local 813, IBT, Local 958 Laborers International Union 
of North America and Local 116, Production and Maintenance 
Employees Union are labor organizations within the meaning 
of Section 2(5) of the Act. 
4. The following employees 
of Respondents APF and Gem 
constitute a unit appropriate for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act: 
 APF CARTING, INC. 81 All chauffeurs and helpers, bulldozer operators, machine 
drivers/operators and recycling tr
uck drivers at all locations of 
the Respondents, excluding guards and supervisors as defined 

in the Act. 
 5. At all material times Local 813 has been the exclusive col-
lective-bargaining representative of the employees in the ap-
propriate unit, within the meaning of the Act. 
6. By stating to employees th
at their employment was condi-
tioned on their withdrawal of membership in Local 813 and by 
joining Local 958; by threatening employees with discharge if 
they supported Local 813, if they refused to withdraw member-
ship in Local 813 and if they refused to join Local 958, Re-
spondents APF and Gem 
have engaged in unfair labor practices 
within the meaning of Section 8(a)(1) of the Act. 
7. By distributing Local 958 au
thorization cards to employ-
ees and by urging them to si
gn the cards, Respondents APF and 
Gem have engaged in unfair labor practices within the meaning 
of Section 8(a)(1) and (2) of the Act. 
8. By discharging McBride fo
r his union activities, Respon-
dents APF and Gem have engage
d in unfair labor practices 
within the meaning of Section 8(a)(1) and (3) of the Act. 
9. By bypassing the Union and d
ealing directly with the unit 
employees, by failing to furnish Local 813 with relevant re-
quested information and by wi
thdrawing recognition from Lo-
cal 813, Respondents APF and Ge
m have engaged in unfair 
labor practices within the meani
ng of Section 8(a)(1) and (5) of the Act. 
10. The aforesaid unfair labor practices constitute unfair la-
bor practices affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act. 
11. Respondents did not violate 
the Act in any other manner 
alleged in the complaint. 
THE REMEDY 
Having found that Respondents have engaged in certain un-
fair labor practices, I find it necessary to order Respondents to 
cease and desist therefrom and to take certain affirmative action 
designed to effectuate the policies of the Act. 
Having found that Respondent A
PF, and its alter ego, Re-
spondent Gem, violated Section 
8(a)(1) and (5) of the Act, I 
shall order them to recognize 
and, on request, bargain with 
Local 813 as the exclusive bargaining representative of the 
employees in the appropriate unit.  In addition, I shall order 
Respondents APF and Gem to ma
ke whole any employees who 
may have incurred losses as a 
result of Respondents™ unlawful 
failure to adhere to the terms of the collective-bargaining 
agreement.  Any backpay owed shall be computed in the man-
ner prescribed in 
Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as 

prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).  Respondents APF and Ge
m shall also make whole 
employees by making any unpaid fringe benefit fund contribu-
tions as provided by the collective-bargaining agreement and 
by reimbursing employees for any expenses ensuing from Re-
spondents™ failure to make such 
contributions as set forth in Kraft Plumbing & Heating, 
252 NLRB 891 fn. 2 (1980), enfd. 
661 F.2d 940 (9th Cir. 1981).  Reimbursement payments to 
employees shall include interest to be computed in the manner 
prescribed in 
New Horizons for the Retarded, 
supra. Respondents APF and Gem, ha
ving initially unlawfully 
failed to hire McBride, and 
then, after hiring him, having 
unlawfully discharged him, I find it necessary to order Respon-
dents to offer him full reinstatement to his former position or, if 
such position no longer exists, to a substantially equivalent 
position, without prejudice to his 
seniority or other rights and 
privileges, and make him whole fo
r any loss of earnings he may 
have suffered from the time he wa
s initially denied employment 
to the date of Respondents™ offe
r of reinstatement.  Backpay 
shall be computed in accordance with the formula approved in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as 
computed in 
New Horizons for the Retarded, 
supra. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
5 ORDER The Respondents, APF Carting, 
Inc. and its alter ego, Gem 
Enterprises, Inc., Mount Kisco and Bedford Hills, New York, 
their officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Stating to employees that
 their employment is condi-
tioned on their withdrawal of membership in Local 813 or on 
their joining Local 958; threaten
ing employees with discharge 
if they support Local 813 or if they refuse to withdraw mem-
bership in Local 813; or threat
ening employees with discharge 
if they refuse to join Local 958. 
(b) Distributing Local 958 authorization cards to employees 
and urging them to sign the cards. 
(c) Failing to hire employees and discharging them for 
activities protected by 
Section 7 of the Act
.                                                           
(d) Refusing to recognize and bargain with Local 813 as the 
exclusive representative of its employees in the appropriate unit 
with respect to wages, hours, working conditions, or other 
terms and conditions of employment of said employees and 
refusing to honor the collective-bargaining agreement applica-
ble to those employees. 
(e) Bypassing Local 813 and dealing directly with its em-
ployees. 
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, recognize and bargain collectively with Local 
813 as the exclusive representa
tive of the employees in the 
following appropriate unit and, 
on request, embody in a signed 
agreement any understanding reac
hed.  The appropriate unit is: 
 All chauffeurs and helpers, bulldozer operators, machine 
drivers/operators and recycling tr
uck drivers at all locations of 
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82Respondents, excluding guards and supervisors as defined in 
the Act. 
 (b) Comply with the terms and conditions of the collective-
bargaining agreement between 
APF and Local 813, including 
making the appropriate payments
, and make whole employees 

for any loss of pay and other benefits that they may have suf-
fered, with interest, in the manner set forth in the remedy sec-
tion above. (c) Within 14 days from the date of this Order offer Jeffrey 
McBride immediate and full reinstatement to his former posi-
tion or, if such position no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or other 

rights and privileges and make him whole for any loss of earn-
ings, with interest, in the manner set forth in the remedy section 
above entitled. (d) Within 14 days from the date of this Order, remove from 
their files any references to the unlawful discharge and within 3 
days thereafter notify McBride in writing that this has been 
done and that the discharge will not be used against him in any 
way. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after service by
 the Region, post at its fa-
cilities copies of the attached notice marked ﬁAppendix.ﬂ
6 Cop-ies of the notice, on forms provided by the Regional Director 
for Region 2, after being signed 
by the Respondents™ authorized 
representative, shall be posted 
by the Respondents immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondents to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondents have gone out 
of business or closed the facil
ity involved in these proceedings, 
the Respondents shall duplicate and 
mail, at their own expense, a copy of the notice to all current employees and former em-
ployees employed by the Respondents at any time since Janu-
ary 2, 1994. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
(h) IT IS FURTHER ORDERED that the complaint is dis-
missed insofar as it alleges violations of the Act not specifically 
found.                                                           
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 